Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Preliminary amendment filed 01 May 2020 cancelled claims 1-15 and added new claims 16-33.  Claims 16 and 15 are independent.  It is noted that new dependent claims 24 and 33 recite language similar to that found in cancelled claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 19, 21, 23, 25, 27, 28, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai {P. Lai and F. C. A. Fernandes, "Computationally efficient adaptive loop filtering design with directional features for video coding," 2012 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), Kyoto, Japan, 2012, pp. 1225-1228, doi: 10.1109/ICASSP.2012.6288109}.

Independent Claim 16
	In regards to claim 16, Lai discloses a video processing device comprising: a processor {see abstract discussing video processing while Section 4, Simulation Results employs reference software necessarily implemented with a processor to produce the  performance comparison data of Table 3 while also noting that Section 5 refers to hardware implementations} configured to:
select, from a current video block comprising a plurality of pixels, a subset of pixels for classifying the current video block {see the 4x4 block that is selected in Section 2 to perform block-based classification.  See also Fig. 1 illustrating this selected block.};
obtain a plurality of gradients for the current video block using the selected subset of pixels {see Section 2 and equations (1) and (2) which are used to compute directional features H, V which are gradients in the horizontal and vertical directions.  See also Section 3 and particularly 3c) discussing obtaining “directional gradients” for the horizontal and vertical directions};
classify the current video block for adaptive loop filtering (ALF) based on the plurality of gradients that are obtained using the selected subset of pixels {See Section 2, which determines a class label CB for the 4x4 block based on the gradients.  See also section 3, particularly 3d) discussing classification of the block based on the vertical and horizontal gradients}; and
perform ALF on the current video block based on the classification of the current video block {see title, abstract and the last 3 paragraphs of Section 1 clarifying that the above classification is used to perform adaptive loop filtering.  In more detail, see also 
Claim 18
In regards to claim 18, Lai discloses wherein the subset of pixels for classifying the current video block is selected by skipping at least one pixel in a diagonal direction of the plurality of pixels in the current video block {see Section 3 generally, and 3b) discussing subsampling by 2. Fig. 2 (copied) shows that pixels in diagonal directions are skipped due to this subsampling such as the main diagonal from bottom left to top right.}.
Claim 19
In regards to claim 19, Lai discloses wherein the subset of pixels is selected from the plurality of pixels in the current video block by skipping at least one pixel in a vertical direction and at least one pixel in a horizontal direction of the plurality 
of pixels in the current video block {see section 3a) in which a subset of the pixels from the selected 4x4 block are skipped by subsampling by 2. See also Fig. 2 (reproduced below) showing the skipped pixels in blue (no arrows) and the selected pixels in red (with little arrows).  Fig. 2 also illustrates that the subsampling/skipping is in both the vertical and horizontal directions.}

    PNG
    media_image1.png
    434
    603
    media_image1.png
    Greyscale


Claim 21
In regards to claim 21, Lai discloses wherein the processor is further configured to skip calculation of a gradient of the plurality of gradients in at least one of vertical, horizontal, or diagonal directions of the plurality of pixels of the current video block {First, it is noted that the BRI of “skip calculation of a gradient of the plurality of gradients” includes the reduction/skipping of vertical and horizontal gradients due to the pixel subsampling discussed in Section 3 and illustrated in Fig. 2 above.  Indeed, Fig. 2 illustrates that there are whole columns and rows of the 4x4 block for which the gradient is no longer calculated (aka skipped) as compared with using all the pixels, columns and rows of the selected 4x4 block.  Alternatively, Lai only performs horizontal and vertical gradients such that a diagonal direction gradient is “skipped” within the BRI of the broadly recited “obtain a plurality of gradients” in antecedent claim 16}.
Claim 23
In regards to claim 23, Lai discloses wherein the processor is further configured to determine a sum of the plurality of gradients for the current video block, and the 

Claims 25, 27, 28, 30, and 32
The rejection of device claims 16, 18, 19, 21, 23 above applies mutatis mutandis to the corresponding limitations of method claims 25, 27, 28, 30, and 32, respectively while noting that method steps have also been cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20, 22, 26, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lai and Karczewicz {M. Karczewicz, L. Zhang, W. Chien and X. Li, "Geometry transformation-based adaptive in-loop filter," 2016 Picture Coding Symposium (PCS), Nuremberg, 2016, pp. 1-5, doi: 10.1109/PCS.2016.7906346}.
Claim 17
	Although Lai clearly discloses vertical and horizontal gradients, Lai is not relied upon to disclose wherein the plurality of gradients comprises a diagonal gradient.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s horizontal and vertical gradients to include wherein the plurality of gradients comprises a diagonal gradient as taught by Karczewicz because Karczewicz explicitly motivates such an extension as being advantageous by providing coding gains for adding diagonal gradients to horizontal and vertical gradients in Tables III and IV and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 20
	Although Lai clearly discloses base claim 16 including ALFs classifying blocks based on horizontal and vertical gradients as well as skipping/subsampling pixels for the blocks, Lai does not discuss conventional signaling such as wherein the processor is further configured to receive at least one of a first indication that the subset of pixels is to be selected for obtaining the plurality of gradients or a second indication of how the subset of pixels is to be selected.
	Karczewicz teaches wherein the processor is further configured to receive at least one of a first indication that the subset of pixels is to be selected for obtaining the plurality of gradients or a second indication of how the subset of pixels is to be selected

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s ALF disclosures with conventional signaling including 
wherein the processor is further configured to receive at least one of a first indication that the subset of pixels is to be selected for obtaining the plurality of gradients or a second indication of how the subset of pixels is to be selected as taught by Karczewicz because signaling is a complementary aspect of performing ALF such that the encoder and decoder communicate (send/receive) such signaling to adapt the adaptive loop filter and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 22
	Although Lai clearly discloses vertical and horizontal gradients, Lai is not relied upon to disclose wherein the processor is further configured to calculate the plurality of gradients in each of vertical, horizontal, and diagonal directions of the plurality of pixels of the current video block.
	Karczewicz teaches wherein the processor is further configured to calculate the plurality of gradients in each of vertical, horizontal, and diagonal directions of the plurality of pixels of the current video block {See Section I, particularly the last 3 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s horizontal and vertical gradients to include wherein the processor is further configured to calculate the plurality of gradients in each of vertical, horizontal, and diagonal directions of the plurality of pixels of the current video block as taught by Karczewicz because Karczewicz explicitly motivates such an extension by providing coding gains for adding diagonal gradients to horizontal and vertical gradients in Tables III and IV and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 26, 29, and 31 
The rejection of device claims 17, 20, and 22 above applies mutatis mutandis to the corresponding limitations of method claims 26, 29, and 31, respectively while noting that method steps have also been cited above.
Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lai and (KR20130053645A).  It is noted that a machine English language translation is being provided herewith and all cross references are with respect to this translation.
Claim 24
	Lai is not relied upon to disclose the limitations of claim 24 involving a temporal layer of a current frame.

	KR20130053645A also teaches wherein the processor is further configured to: 
determine a temporal layer level of a current frame within a coding scheme, wherein the current frame comprises the current video block {see pages 10-11, Fig. 4 and cites below}; and
determine whether to select the subset of pixels for classifying the current video block based on the temporal layer level of the current frame, wherein, on a condition that the temporal layer level is the highest within the coding scheme, the subset of pixels is determined to be selected {see page 11 discussing that for the highest temporal layer only one (ALF) filter tap candidate is used and that for the high temporal layer slice the encoder may determine whether or not to apply filtering in units of the largest block.  See also page 12 discussing the decoder process}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s ALF filter to include determining a temporal layer level of a current frame within a coding scheme, wherein the current frame comprises the current video block; and determining whether to select the subset of pixels for classifying the current video block based on the temporal layer level of the current frame, wherein, on a condition that the temporal layer level is the highest within the coding scheme, the subset of pixels is determined to be selected as taught by KR20130053645A because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 33 
The rejection of device claim 24 above applies mutatis mutandis to the corresponding limitations of method claims 33 while noting that method steps have also been cited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lai, “Loop Filtering With Directional Features”, JCTVC-E288, Geneva Switzerland, March 2011 discloses diagonal gradients for ALF filters including two different diagonal gradients.  See Section 2.
Abe US 20200145651 also discloses diagonal gradients for ALF filters. See [0122]-[0126].
Lai, Wang, “CE8 Subtest 1:  Block-based filter adaptation with features on subset of pixels”, JCTVC-F301, Torino, Italy, July 2011 discloses horizontal gradients, vertical gradients, V+H sum and skipping of pixels (subsampling by 2).  See Section 2.
Hellman, Tim, “ALF Complexity Analysis”, JCTVC-F342_r2, Torino, Italy, July 2011 discloses ALF complexity based on gradient variance.
Kim (US-20150264406 A1) discloses gradients and pixel skipping in [0114]-[0117].
Zhang (US-20180192050 A1) and Zhao US (20200236355 A1) disclose various aspects of ALF signaling relevant to claim 20.  See [0060], Table 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486